DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 12/10/2021. No amendments were filed, only arguments. Claims 1-15 are pending for examination.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9, 10, 13, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2014/0213925).

Regarding claim 1: Chan disclose A system for determining a risk level of a respiratory attack of a user of the system, wherein the system comprises part of a network of systems (¶0018-0019 and 0027), the system comprising: 
(¶0018 and 0085-0086 with Fig.9; patient flow-rate data, user input 914, heart related data and/or pulse oximetry readings are all information of a physical activity level);
an input for receiving location information (Loc) of the user (¶0085 and 89-90 with Fig.9; environmental data 910 and/or electronic device data 916 provide location information of the user);
an input for receiving an indication (Em) from the user of a respiratory attack (¶ 0085 with Fig.9; user-input 914 is suitable for providing indications of a respiratory attack, while patient flow-rate data 912, the heart related data as well as the combined asthma output 930 are all indicative of a respiratory attack); 
an input for receiving location information and activity levels (NI) in respect of other users of the network of systems relating to when they have suffered a respiratory attack (¶0019-0021, 0087 and 0096; the same data acquired from the primary user is also acquired from at least one second user);
an output for reporting location information and activity level information (NO) of the user to other users of the network of systems relating to when the user has suffered a respiratory attack (¶0019-0021, 0087 and 0096; the same data acquired from users can be reported to other users and/or healthcare providers, said data including that indicative of a respiratory attack); and 
a user interface for providing a warning to the user which takes account of the location of the user and the activity level or planned activity level of the user and the received location information and activity levels in respect of other users wherein the user interface is adapted to provide a warning to the user only if their location and physical activity level or planned activity  (¶0096; in example 2, only users having a geographic link and having similar profiles, i.e. activity levels, are alerted).

Regarding claim 6: Chan disclose a system as claimed in claim 1, comprising an external input (P) for receiving information about pollution or allergen concentrations at the location of the user. (¶0090)

Regarding claim 7: Chan disclose a system as claimed in claim 1, comprising an input (S) for receiving information relating to the sensitivity of the user to particular triggers, and wherein the warning takes account of the sensitivity information (¶0089-0090).

Regarding claim 9: Chan disclose a system as claimed in claim 1, having no local pollution sensing apparatus, or further comprising a pollution sensor for supplementing the generation of the warning (¶0089-0090).

Regarding claim 10: Claim 10 recite a method with the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.

Regarding claim 13: Claim 13 recite a method with the functional limitation of claim 6 and therefore is rejected for the same reasons of claim 6.

Regarding claim 14: Claim 14 recite a method with the functional limitation of claim 7 and therefore is rejected for the same reasons of claim 7.

Regarding claim 15: Chan disclose a computer program comprising computer program code means (¶0038) which is adapted, when said program is run on a computer, to implement the method of claim 10 (See rejection of claim 1 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2014/0213925) in view of Bittman (US 9,368,014).

Regarding claim 2: Chan disclose a system as claimed in claim 1, further disclose an activity monitoring device for providing the physical activity level ( (¶0018 and 0085-0086 with Fig.9; patient flow-rate data, user input 914, heart related data and/or pulse oximetry readings are all information of a physical activity level and ¶0014: one or more of recording data and transmitting data; receiving data from a secondary measurement device (such as data from a heart rate monitor, a heart sound sensor, and saturation of oxygen in arterial blood flow (SpO2 or pulse oximetry) data) but does not explicitly disclose wherein the activity monitoring device comprise an inertia sensor. However an inertia sensor is a well known option for activity monitoring as evidence by Bittman where it disclose an inertia sensor to monitor physical activity (Col. 2, Lines 63-66 and claim 6).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include an inertia sensor as the activity monitoring device for providing the physical activity level of Chan, as taught by Bittman since having a limited universe of potential options (activity monitoring device), the selection of any particular option (inertia sensor) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of providing the physical activity level, either option would have been obvious to one of ordinary skill.

Claims 3-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2014/0213925).

Regarding claim 3: Chan disclose a system as claimed in claim 1, but does not explicitly disclose a processor, which is adapted to estimate an air volume per breath based on the activity (¶0013 and 0085).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include estimations of other type of respiration data such as air volume per breath based on the activity level and on a default air volume per breath for the use, in view of Chan’s teaching. The motivation is to have more respiratory data in order to make it more accurate and certain and hence making the system more effective and efficient.

Regarding claim 4: Chan disclose a system as claimed in claim 3, wherein the processor is adapted to derive a trigger amount based on an estimated total breathed air volume (¶0013 and 0085: estimated total breathed air volume is inputted as the patient flow rater data (in view of rejection of claim 3). Said data, if certain level (i.e. amount) is reached (i.e. trigger amount), the data processing system 920 generate an asthma output).

Regarding claim 5: Chan disclose a system as claimed in claim 4, but does not explicitly disclose further comprising a breathing counter, wherein the breathing counter information (BC) is used for estimating the total breathed air volume. However, it does disclose that a processor estimates a series of patient flow rate data (i.e. respiratory data) including peak expiratory flow-rate, peak inspiratory flow-rate, mean flow-rates, volumes, flow over time, Forced Vital (¶0013 and 0085).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to further comprising a breathing counter, wherein the breathing counter information (BC) is used for estimating the total breathed air volume, in view of Chan’s teaching. The motivation is to have more respiratory data in order to make it more accurate and certain and hence making the system more effective and efficient.

Regarding claim 11: Claim 11 recite a method with the functional limitation of claim 3 and therefore is rejected for the same reasons of claim 3.

Regarding claim 12: Claim 12 recite a method with the functional limitation of claim 4 and therefore is rejected for the same reasons of claim 4.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2014/0213925) in view of Lee (US 2009/0149153).

Regarding claim 8: Chan disclose a system as claimed in claim 1, but does not explicitly disclose wherein the input for receiving an indication from the user of a respiratory attack comprises an emergency button.
(¶0050).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of comprises an emergency button, as  disclose by Lee, to the input for receiving an indication from the user of a respiratory attack of Chan. The motivation is to allow the user manually report the attack in case of any failure of the automated system.

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. Applicant argue in substance:
Applicant argue in page 1of the remarks, in essence, that the prior art does not teach “only if their location and physical activity level or planned physical activity level is comparable to, or higher than, another user that suffered a respiratory attack” because that prior make reference as the users have similar profiles and the profiles as disclose by the prior art does not include physical activity levels.
	Examiner respectfully disagrees: As disclose in paragraph 0085-0086 disclose that the information gather includes activity levels. Furthermore, it disclose that said data can be transmitted to one or more remote location including other users. Paragraph 0096 disclose that similar profiles are used to make the analysis to provide an alert if needed. Paragraph 0088 disclose “the system dynamically analyzes environmental information based on one or more of the following: the patient's prior history under the real time results of other system users having a similar profile or a similar history, and the historical results of other system users having a similar profile or a similar history under similar conditions previously experienced”. Said similar profile id built based on the information gather as explained on paragraph 0085-0086, which include activity levels. Therefore, on the broadest reasonable interpretation, meets the claim limitation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689